Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered June 24, 1994, convicting defendant, upon his plea of guilty, of three counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied upon the basis of credible evidence adduced at the hearing that defendant’s attorney had provided meaningful representation, including the attorney’s testimony that he had conferred with defendant about a possible alibi defense and time records that did not support an alibi that defendant was at work at the time of the robberies. Certainly there was nothing about the plea allocution, in which defendant acknowledged that he was satisfied with his attorney and had sufficient time to consult with him, to support his claim. Furthermore, defendant’s attorney’s efforts, which included a demand for a bill of particulars, the making of an omnibus motion and participation in a Wade! Huntley hearing, ultimately resulted in what was a very favorable plea bargain (see, People v Morera, 202 AD2d 355, lv denied 83 NY2d 913). Concur—Sullivan, J. P., Milonas, Rubin, Williams and Mazzarelli, JJ.